NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



B.F.H.,                                       )
                                              )
             Appellant,                       )
                                              )
v.                                            )         Case No. 2D16-943
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed December 28, 2016.

Appeal from the Circuit Court for Manatee
County; Scott M. Brownell, Judge.

Howard L. Dimmig, II, Public Defender, and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


BADALAMENTI, Judge.

             In this Anders1 appeal, B.F.H. challenges the trial court's order

adjudicating him delinquent and placing him on probation. We affirm in all respects.

             We note that B.F.H.'s appellate counsel suggests in the Anders brief the

possibility of an inconsistency between the trial court's oral pronouncement withholding


             1
                 Anders v. California, 386 U.S. 738 (1967).
adjudication and the trial court's written disposition order instead adjudicating B.F.H.

delinquent. We do not reach this issue because B.F.H. neglected to preserve this issue

for appeal by filing a motion to correct disposition order pursuant to Florida Rule of

Juvenile Procedure 8.135(b). See M.N. v. State, 16 So. 3d 280, 281 n.1 (Fla. 2d DCA

2009) (en banc) (refusing in a juvenile Anders appeal to correct a disposition order error

where juvenile failed to preserve the issue for appeal by filing a rule 8.135(b) motion

with the trial court (citing L.D.K. v. State, 32 So. 3d 64, 65 (Fla. 2d DCA 2009))).

              That said, we affirm without prejudice to any right B.F.H. might have to file

a motion to correct disposition order pursuant to Florida Rule of Juvenile Procedure

8.135(a) with the trial court. See C.M.B. v. State, 952 So. 2d 1207, 1208 (Fla. 2d DCA

2007).

              Affirmed.


CASANUEVA and MORRIS, JJ., Concur.




                                            -2-